        Case 3:19-cv-00375-JWD-EWD                    Document 51          03/31/21 Page 1 of 18




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA



ERICKA BANKS,
individually and on behalf of
all others similarly situated
                                                                               CIVIL ACTION
VERSUS
                                                                               NO. 19-375-JWD-EWD
KOTTEMANN LAW FIRM

                                        CONSOLIDATED WITH

SHELITA KING,
individually and on behalf of
all others similarly situated
                                                                               CIVIL ACTION
VERSUS
                                                                               NO. 20-340-JWD-EWD
KTTEMANN LAW FIRM, ET AL.


                                          RULING AND ORDER

        This matter comes before the Court on the Motion to Set Aside Clerk’s Entry of Default

and to Compel Arbitration (Docs. 16, 41) filed by Defendant Kottemann Law Firm (“Defendant”).

Plaintiff Ericka Banks (“Plaintiff”) opposes the motion.1 (Docs. 22, 42.) Defendant has filed a

reply. (Doc. 27.) Oral argument is not necessary. The Court has carefully considered the law, facts

in the record, and arguments and submissions of the parties and is prepared to rule. For the

following reasons, Defendant’s motion is denied.



1
  After this case was consolidated with King v. Kottemann Law Firm, No. 20-cv-340-JWD-EWD on November 30,
2020, Defendant re-submitted its previous Motion to Set Aside Clerk’s Entry of Default and to Compel Arbitration on
December 3, 2020, causing Doc. 16 to become Doc. 41. Plaintiff also resubmitted her Opposition on December 24,
2020 causing Doc. 22 to become Doc. 42. Defendant did not re-submit its Reply. The most recent document in the
record will be used as the reference.
         Case 3:19-cv-00375-JWD-EWD                      Document 51          03/31/21 Page 2 of 18




    I.       Background

             A. Overview

         This is a putative class action brought pursuant to the Fair Debt Collection Practices Act

("FDCPA"), 15 U.S.C. § 1692, et seq. Defendant is Kottemann Law Firm, a Louisiana company

that uses mail, telephone, or facsimile in a business, the principal purpose of which is the collection

of debts. (Compl. ¶¶ 8–10, Doc. 1.) Plaintiff is a Louisiana resident (id. ¶ 7) who allegedly incurred

an obligation to First Heritage Credit of Louisiana, LLC (“FHC”) (id. ¶ 12). Thereafter, FHC “or

a purchaser, assignee, or subsequent creditor” contracted with Defendant to collect on the alleged

debt owed. (Id. ¶ 16.) In connection with this debt, on December 17, 2018, Defendant sent Plaintiff

a collection letter.2 (Id. ¶ 18.)

         Based on this letter, Plaintiff brings three causes of action against Defendant, alleging that

Defendant’s debt-collection practices violated various provisions of the FDCPA. Specifically,

Plaintiff alleges that Defendant violated 15 U.S.C. § 1692(e) by falsely representing the amount

of the debt, threatening to take action that cannot legally be taken or that is not intended to be

taken, and using false, deceptive and misleading representations in connection with the collection

of a debt, (id. ¶¶ 44–48); 15 U.S.C. § 1692(f) by attempting to collect an amount not expressly

authorized by the agreement creating the debt or permitted by law, (id. ¶¶ 49–53); and finally, 15

U.S.C. § 1692(g) by overshadowing the validation notice (id. ¶¶ 54–57).




2
  The collection letter in King is identical to the one in Banks. Likewise, both plaintiffs bring identical claims under
the FDCPA. For an in-depth description of the collection letter and Plaintiff’s claims, see this Court’s Ruling on
Defendant’s Motion to Dismiss in King, issued on March 30, 2021 (Doc. 50).

                                                           2
        Case 3:19-cv-00375-JWD-EWD              Document 51        03/31/21 Page 3 of 18




        Plaintiff seeks, inter alia, declaratory and injunctive relief, actual and statutory damages,

attorney’s fees, and any other relief this Court “may deem just and proper.” (Id. ¶ 6; see also Doc.

1 at 11.)

            B. Procedural History

        On June 10, 2019, Plaintiff filed her class action Complaint against Defendant. (Doc. 1.)

On June 11, 2019, a summons was issued to Defendant and a Scheduling Conference was set for

August 8, 2019. (Docs. 2, 3.) On June 29, 2019, Defendant was served personally through its

registered agent, owner, and principal attorney, Stanley Kottemann. (Doc. 6.) Defendant’s answer

was due by July 22, 2019. (Id.) Due to Defendant’s failure to submit an answer by that date, on

July 24, 2019, the Court reset the Scheduling Conference for September 5, 2019. (Doc. 7.)

        On August 20, 2019, Plaintiff moved for the Clerk’s Entry of Default. (Doc. 8.) On August

21, 2019, the Clerk’s Entry of Default was entered. (Doc. 9.) On that same day, Plaintiff submitted

a status report and a request to cancel the September 5, 2019 Scheduling Conference. (Doc. 10.)

        On August 23, 2019, the Court cancelled the Scheduling Conference and requested a status

report by November 25, 2019. (Doc. 11.) On September 26, 2019, Plaintiff filed a Motion for

Leave to Conduct Discovery and to Waive the Meet-and-Confer Requirements of FRCP 26(f), Due

to Defendant’s Refusal to Participate in This Action. (Doc. 12.)

        On December 5, 2019, the Court granted Plaintiff’s motion and directed Plaintiff’s counsel

to submit proposed discovery demands to the Court for review by December 20, 2019. (Docs. 13,

14.) On January 13, 2020, the Court permitted Plaintiff to propound discovery on Defendant after

modifying the proposed discovery. (Doc. 15.)




                                                  3
          Case 3:19-cv-00375-JWD-EWD                Document 51         03/31/21 Page 4 of 18




          On May 8, 2020, Defendant filed a Motion to Set Aside Clerk’s Entry of Default and to

Compel Arbitration. (Doc. 16.) On May 28, 2020, Plaintiff filed an opposition. (Doc. 22.) On June

22, 2020, Defendant filed a reply. (Doc. 27.)

          On November 30, 2020, the King case was transferred to this Court and consolidated with

the instant case upon Defendant’s motion. As Judge Jackson explained in his Ruling and Order on

the motion to consolidate, “both actions [were] filed on behalf of Louisiana consumers under the

[FDCPA]. Both actions involve the same attorneys, the same Defendant[], functionally the same

claims, a request for class certification, and call for the same relief.”3 (King, No. 20-340, Doc. 19

at 1–2.) Thereafter, Defendant re-submitted its original motion and accompanying brief and

Plaintiff re-submitted her opposition. (See Docs. 41, 42.) Defendant did not re-submit its reply.

    II.      Parties Arguments

             A. Defendant’s Memorandum (Doc. 41-1)

          In support of its motion, Defendant argues that the entry of default should be set aside for

“good cause” shown under Federal Rule of Civil Procedure 55(c). Defendant first points out that

the default entry will only have a limited effect if it is not set aside. (Doc. 41-1 at 6–7.) According

to Defendant, a default entry is not an unqualified admission of liability; it does not establish the

amount of damages; and it does not admit facts in the Complaint that are not well-pleaded. (Id. at

7.) Therefore, even if the default entry is not set aside, Defendant can still contest the sufficiency

of the Complaint. (Id.)

          Next, Defendant urges the Court to set aside the default entry because all three of the factors

set forth in Lacy v. Sitel Corp., 227 F.3d 290, 291–92 (5th Cir. 2000) are met. (Id. at 8.) Defendant

first contends that its default was not willful. (Id. at 9.) In support of this contention, Defendant


3
 In King, both Kottemann Law Firm and Stanley Kottemann are named as defendants; however, in this case, only
Kottemann Law Firm is named as a defendant.

                                                      4
        Case 3:19-cv-00375-JWD-EWD                Document 51          03/31/21 Page 5 of 18




relies on the affidavit of Mr. Kottemann (hereinafter “Kottemann Aff.,” Doc. 41-3), who attests

that: (1) on June 29, 2019, “an unknown individual dropped a summons and complaint” on his car

(id. ¶ 5); (2) he then “promptly notified FHC of the complaint” (id. ¶ 6); (3) thereafter, he was

“repeatedly assured by FHC that [it] ‘will take care of’ the complaint,” which he “reasonably

understood” to mean that FHC had taken or would take action to resolve the matter directly with

Plaintiff either by demanding arbitration or settling (id. ¶¶ 8–9); (4) he reached out to FHC’s legal

representative after receiving emails from Plaintiff’s counsel, but “again” was reassured by FHC

that it was handling the matter (id. ¶ 9); (5) after receiving discovery from Plaintiff’s counsel, he

“began to attempt to inquire further with FHC” about the status of the case, but was unable to reach

FHC’s representatives due to COVID-19 (id. ¶ 10); (6) “upon investigation” he learned of the

Clerk’s entry of default and engaged the services of legal counsel (id. ¶ 11); and (7) he followed

all legal and ethical guidelines in handling this matter (id. ¶ 12). (Doc. 41-1 at 9.) Thus,

“Defendant’s failure to respond was not due to bad faith, an attempt to take advantage of the

Plaintiff, or an attempt to interfere with the legal process.” (Id.)

        Second, Defendant avers that its default has not legitimately caused delay or increased

Plaintiff’s legal fees. (Id. at 10.) Further, “Plaintiff cannot complain about losing any right to a

jury trial because there is no recognized right to a jury trial in FDCPA cases” in the Fifth Circuit.

(Id. at 11 (citing Moore v. Frazier, 35 Fed. Appx. 386 (5th Cir. 2002) (unpublished)).)

        Third, Defendant presents three “meritorious defenses” to Plaintiff’s claims: (1) that there

is a binding arbitration agreement; (2) that Plaintiff lacks standing; and (3) that Plaintiff’s claims

are subject to dismissal under Rule 12(b)(6). (Id. at 11–21.) Accordingly, this factor also weights

in favor of setting aside the default. (Id. at 21.)




                                                      5
        Case 3:19-cv-00375-JWD-EWD               Document 51        03/31/21 Page 6 of 18




        Finally, the “most important discretionary factor that the Court considers is the fact that

the Defendant is ready and willing to arbitrate and only if necessary, litigate the case on its merits.”

(Id.)

        In closing, Defendant notes that because it provided a reasonable explanation for its

untimely response, there is no injustice to Plaintiff, and it has demonstrated meritorious defenses,

good cause exists to set aside the Clerk’s Entry of Default. (Id. at 22.) Moreover, given that there

is only an entry of default, relief in this case should be “more readily granted than a motion to set

aside a default judgment.” (Id. at 21 (quoting In re Dierschke, 975 F.2d 181, 184 (5th Cir. 1992)).)

As such, the entry of default should be vacated, Defendant’s request for arbitration should be

granted, and this case should be stayed pending the outcome of arbitration. (Id. at 22.)

           B. Plaintiff’s Opposition (Doc. 42)
        In opposition, Plaintiff argues that the Court should not set aside the default entry because

“Defendant’s default was both willful and intentional.” (Doc. 42 at 11.) In broad strokes, the crux

of Plaintiff’s argument is as follows:

        The plain and simple facts of this case demonstrate that the Kottemann Law Firm
        decided to ignore this case at every stage of the litigation. It decided to ignore the
        Complaint personally served on it. It decided to ignore the Plaintiff’s July 30 and
        August 13 emails, each warning that a default would be entered if the Defendant
        failed to interpose a response to the Complaint. It decided to ignore the August 21,
        2019 Clerk’s Entry of Default. It decided to ignore the Plaintiff’s Status Report and
        subsequent Motion to Conduct Class Discovery. It decided to ignore the class
        discovery demands and deposition served on it. In short, the Kottemann Law Firm
        willfully, intentionally and consciously decided to default in this case. Now that it
        realized that its head-in-the-sand strategy had backfired, the Kottemann Law Firm
        seeks to vacate its default, basing its Motion on an excuse that is demonstrably and
        abjectly false.

(Id. at 29.) Plaintiff then takes issue with Defendant’s proffered excuse for failing to take any

action in this case. (Id. at 12.) Although Defendant claims it thought FHC was handling the case,




                                                   6
       Case 3:19-cv-00375-JWD-EWD                Document 51       03/31/21 Page 7 of 18




and that it believed FHC had settled with Plaintiff or entered arbitration, this “excuse” cannot

withstand judicial scrutiny for two reasons.

       First, the record demonstrates that Defendant was acutely aware at every stage in these

proceedings that Plaintiff’s claims were not settled or being arbitrated. (Id. at 15.) As detailed in

the declaration submitted by Plaintiff’s counsel (hereinafter “Zelman Dec.,” Doc. 42-1), Mr.

Zelman called, emailed, and wrote to Mr. Kottemann at every step in this litigation. (Id. at 12–13.)

Attached to Mr. Zelman’s declaration are copies of two emails sent to Defendant before Plaintiff

moved for an entry of default: one on July 30, 2019, and the other on August 13, 2019. (See Docs.

42-2, 42-3.) Mr. Kottemann acknowledges receiving these emails in his affidavit. (Id. (citing

Kottemann Aff., Doc 41-3).) Thus, Plaintiff reasons that “any misconceptions Mr. Kottemann had

about this litigation were clearly set straight when he was twice warned about the impending

default on July 30 and August 13.” (Id. at 15.) Plaintiff also points out that Mr. Kottemann could

have “easily” checked the docket to see if the case was settled or in arbitration, before choosing to

let a default be entered. (Id. at 15 n.2, n.3.) Plaintiff then cites to analogous cases wherein similar

excuses were insufficient to establish “good cause” to set aside an entry of default. (Id. at 13–15.)

       Second, Plaintiff emphasizes that Defendant is not some unsophisticated party unaware

with the litigation process. Instead, Defendant is a law firm, and Mr. Kottemann is an attorney

with over twenty years of experience. (Id. at 7, 17.) Plaintiff cites to Fed. Sav. & Loan Ins. Corp.

v. Kroenke, 858 F.2d 1067 (5th Cir. 1988) which demonstrates that when the defaulting party is

an attorney, his professional knowledge—especially as it relates to deadlines—may be taken into

account when determining whether his default was willful. (Id. at 17.)

       In Kroenke, the defendant-attorney moved to vacate a default judgment one day after it was

entered, “claiming he believed that he had an informal arrangement with opposing counsel that no



                                                  7
        Case 3:19-cv-00375-JWD-EWD               Document 51        03/31/21 Page 8 of 18




default would be sought while settlement negotiations were ongoing.” (Id. at 16–17.) The district

court denied the defendant’s motion and the Fifth Circuit affirmed:

        It is clear to us that the defendant's argument here that his reliance on vague
        understandings with FSLIC resulted in “surprise” or “excusable neglect” is
        meritless. Kroenke himself was an attorney, and whatever may have been his
        agreement with opposing counsel, he offers no reason, explanation or justification
        for ignoring the express admonition of the district court to file a responsive pleading
        within ten days or have a preliminary entry of default entered against him….

        Furthermore, Kroenke's argument that he has demonstrated the “good cause”
        required under Rule 55(c) by showing that he was somehow misled by opposing
        counsel, fails because Kroenke was explicitly directed by the court on July 6, 1987
        to file a responsive pleading with the court within ten days. As an attorney, Kroenke
        knew what was expected of him and has no excuse for not following the express
        instruction of the court. Thus[,] it is clear to us that the district court did not abuse
        its discretion in rejecting Kroenke's “good cause” argument and entering an order
        of default against him.

(Id. at 16–17 (quoting Kroenke, 858 F.2d at 1070–71).)

        Plaintiff represents: If the Kroenke defendant’s excuse—premised on a supposed

misunderstanding with opposing counsel—was “insufficient ‘excusable neglect’ to warrant a

finding of ‘good cause’ under FRCP 55(c), the Defendant’s excuse here is a fortiori insufficient

as a matter of law, because Defendant cannot claim any such basis for completely ignoring the

repeated warnings that a default would be entered against it.” (Id. at 17; see also id. at 18 (citing

In re Chinese Manufactured Drywall Prod. Liab. Litig., 742 F.3d 576, 595 (5th Cir. 2014) (claim

by Chinese corporate defendant that it was unfamiliar with U.S. litigation practice was insufficient

to constitute “excusable neglect”); Simon v. Pay Tel Mgmt., Inc., 952 F.2d 1398, at *6–7 (7th Cir.

1992) (finding no “excusable neglect” where a party willfully, albeit through ignorance or

carelessness, abdicates its responsibilities to the court)).)

        Plaintiff also points out that Defendant was willful as evidenced by its lack of prompt action

and continued ignorance of this case, despite Plaintiff’s repeated attempts at communication. (Id.



                                                   8
       Case 3:19-cv-00375-JWD-EWD                Document 51       03/31/21 Page 9 of 18




at 19.) Rather than promptly moving to vacate the default entry, Defendant was content with letting

“Plaintiff and the Court expend judicial resources on Plaintiff’s requests to conduct class

discovery.” (Id.)

       For these reasons, Defendant’s default was “clearly willful” and intentional. (Id. at 18.)

Thus, in accordance with Fifth Circuit precedent, this factor alone is dispositive of Defendant’s

motion. (Id. at 18–19 (citing Cooper v. Faith Shipping, 2010 WL 2360668, at *14 (E.D. La. June

9, 2010); Matter of Grabanski, 691 F. App'x 159, 164 (5th Cir. 2017) (“Keeleys’ intentional

decision not to object to the default proceedings was not justified. This finding of willful default

ends the inquiry.”)).) Nevertheless, Plaintiff still address why Defendant’s “meritorious defenses”

have no merit. (Id. at 20–28.)

       In conclusion, Plaintiff notes that Defendant made a choice to willfully ignore this case for

almost a year—despite being on actual notice of its default—therefore it should not be allowed to

rely on the general policy in favor of resolving cases on their merits for relief in this case. (Id. at

29.)

           C. Defendant’s Reply (Doc. 27)
       In response, Defendant reiterates that it has shown good cause to set aside the entry of

default because: (1) its failure to respond was not willful, (2) Plaintiff has not been harmed, and

(3) it has demonstrated viable defenses.

       As to the first factor, the Court should find that Defendant’s failure to respond to a

“groundless lawsuit was at least understandable and excusable under these circumstances.” (Doc.

27 at 4.) In support of this argument, Defendant cites to Voyles v. Superior Staffing LLC:

       In Voyles, the district court found that the defendant’s failure to respond to a lawsuit
       was not willful “under the lenient Rule 55(c) standard” though he knew about the
       lawsuit, he had in fact corresponded with plaintiff’s counsel prior to the entry of
       default and where, as here, the defendant “assumed his retained counsel was
       handling all related matters, including the instant case….” Id. Although Mr.

                                                  9
       Case 3:19-cv-00375-JWD-EWD                Document 51       03/31/21 Page 10 of 18




          Kottemann is an attorney, he at least initially reasonably relied upon his client,
          FHC, to handle this matter.

(Id. (quoting Voyles v. Superior Staffing LLC, 2019 WL 6516649, at *2 (W.D. La. Dec. 3, 2019)).)

          Defendant next re-urges that Plaintiff has not been prejudiced as there is no claim that any

evidence has been lost. (Id. at 5.) While Plaintiff “bemoans supposed ‘countless letters, emails and

phone calls from Plaintiff’s counsel,’ and a claimed expenditure of a ‘significant amount of time

and effort litigating this case,’ ” prior to Defendant’s motion, there were only 15 docket entries

(the Complaint, three motions, a status report, the Clerk’s Entry of Default, and two Orders). (Id.)

Defendant further represents that Plaintiff’s counsels “strenuous effort” claims ring hollow. (Id. at

6.) According to Defendant, Plaintiff’s counsel has been found by other courts to be someone who

regularly files “ ‘gotcha’ FDCPA ‘technical violation cases’ like this one all over the country.” (Id.

at 5–6 n.17, n.18 (numerous citations omitted).)

          Finally, Defendant argues that it “has made a ‘clear and specific showing ... by [a] definite

recitation of facts that [it] has a valid defense.’ ” (Id. (quoting Jenkens & Gilchrist v. Groia & Co.,

542 F.3d 114, 122 (5th Cir. 2008)).) Therefore, Defendant concludes that its excuse for the delay,

the lack of prejudice to Plaintiff, and the existence of meritorious defenses are sufficient for the

Court to set aside the entry of default under Rule 55(c)’s lenient standard. (Id. at 8.)

   III.      Discussion
             A. Applicable Law

          According to Rule 55(c) of the Federal Rules of Civil Procedure, a court may set aside an

entry of default for good cause shown. Fed. R. Civ. P. 55(c); Dierschke, 975 F.2d at 183. “The

decision to set aside a default decree lies within the sound discretion of the district court.” U.S. v.

One Parcel of Real Prop., 763 F.2d 181, 183 (5th Cir. 1985) (citation omitted). However, courts

“universally favor trial on the merits.” Dierschke, 975 F.2d at 183 (quoting Bridoux v. Eastern Air


                                                   10
       Case 3:19-cv-00375-JWD-EWD              Document 51       03/31/21 Page 11 of 18




Lines, Inc., 214 F.2d 207, 210 (D.C. Cir. 1954)). In addition, motions to set aside a default are

more readily granted than motions to set aside a default judgment. Id. at 184; One Parcel, 763 F.2d

at 183 (“Although a motion to set aside a default decree under Fed. R. Civ. P. 55(c) is somewhat

analogous to a motion to set aside a judgment under Fed. R. Civ. P. 60(b), the standard for setting

aside a default decree is less rigorous than setting aside a judgment for excusable neglect.”)

(citations omitted).

       In deciding whether a defendant has shown good cause, “courts consider three non-

exclusive factors: ‘whether the default was willful, whether setting it aside would prejudice the

adversary, and whether a meritorious defense is presented.’ ” Koerner v. CMR Constr. & Roofing,

LLC, 910 F.3d 221, 225 (5th Cir. 2018) (quoting Lacy, 227 F.3d at 292) (emphasis added); see

also Sindhi v. Raina, 905 F.3d 327, 332 (5th Cir. 2018) (outlining the same factors). Other factors,

such as whether the party acted expeditiously to correct the default, may also be considered.

Effjohn Intern. Cruise Holdings Inc v. A&L Sales, Inc., 346 F.3d 552, 563 (5th Cir. 2003).

However, the Court need not consider all of the factors in reaching a determination. Jenkens &

Gilchrist v. Groia & Co., 542 F.3d 114, 119 (5th Cir. 2008) (quoting Dierschke, 975 F.2d at 183

(finding the factors should be treated in the disjunctive)). And “[t]he ultimate inquiry remains

whether the defendant shows ‘good cause’ to set aside the default.” CJC Holdings, Inc. v. Wright

& Lato, Inc., 979 F.2d 60, 64 (5th Cir. 1992) (citing Dierschke, 975 F.2d at 184).

       Pertinent to this case, “[a] finding of willful default ends the inquiry[.]” In re Chinese

Manufactured, 742 F.3d at 594 (quoting Lacy, 227 F.3d at 292); Dierschke, 975 F.2d at 184–85

(“Willful failure alone may constitute sufficient cause for the court to deny [the defendant's]

motion”). A “willfulness” inquiry is whether the neglect is excusable. Effjohn, 346 F.3d at 563

(citing CJC Holdings, 979 F.2d at 64). Excusable neglect is an “ ‘elastic concept’ and is not limited



                                                 11
       Case 3:19-cv-00375-JWD-EWD               Document 51       03/31/21 Page 12 of 18




strictly to omissions caused by circumstances beyond the control of the movant.” Pioneer Inv.

Servs. Co. v. Brunswick Assocs. Ltd. P'ship., 507 U.S. 380, 392 (1993). The term “encompasses

both simple, faultless omissions to act and, more commonly, omissions caused by carelessness.”

Id. at 388.

        “The defendant has the burden of showing by a preponderance of the evidence that its

neglect was excusable, rather than willful.” Wooten v. McDonald Transit Assocs., Inc., 788 F.3d

490, 500–01 (5th Cir. 2015) (citation omitted). Thus, when a defendant fails to explain the reason

for its delay, a willful default is presumed. Id. at 501. Where a reason is offered, “perfection of

service is not determinative – the defendant's knowledge of the perfected service, and the

defendant's actions post-service ... play a role in measuring the willfulness of [the] default.”

Jenkens & Gilchrist, 542 F.3d at 123.

        “While it appears the Fifth Circuit has not provided clear guidance on what type of conduct

rises to the level of a willful failure to respond, it has provided guideposts for a court to make this

determination.” Welch v. State Farm Mut. Auto. Ins. Co., No. 18-208, 2019 WL 2016537, at *3

(N.D. Miss. May 7, 2019) (motion to set aside default entry). “For example, it is clear that a litigant

willfully defaults when it receives notice of a lawsuit but takes ‘no further action to respond or

stay abreast of the status of the litigation....’ ” Id. (quoting UnitedHealthcare Ins. Co. v. Holley,

724 F. App'x 285, 288 (5th Cir. 2018)). This rule applies even if the defendant erroneously believes

the complaint does not require an answer. Id. (citing Dierschke, 975 F.2d at 184). In contrast, a

defendant does not act willfully when, despite its belief that no answer is required, it takes actions

consistent with an intention to defend or resolve the suit. See Lacy, 227 F.3d at 292–93 (no willful

default where “counsel for [defendant] made repeated contacts with [plaintiff] in an attempt to

resolve the suit” and “made plain its intention not to agree to waiver of service”); see also Jenkens



                                                  12
       Case 3:19-cv-00375-JWD-EWD             Document 51       03/31/21 Page 13 of 18




& Gilchrist, 542 F.3d at 123–24 (“As the record reflects her contemporaneous intent to claim

ownership of the Williamsburg residence, it would be quite strange for [the defendant] to willfully

default when doing so would destroy her interest in the home.”).

            B. Analysis

       After carefully considering the record, counsel’s briefs and supporting documents, the

Court finds that Defendant’s default was willful. Based on the docket entries and Plaintiff’s

counsel’s declaration, it is evident that Defendant had notice of this suit and the default entered

against it and nevertheless chose not to respond. The affidavit proffered by Mr. Kottemann does

nothing to dispel this.

       For example, in his affidavit, Mr. Kottemann admits to being served with the Complaint

on June 29, 2019, yet Defendant took no action in response. (Kottemann Aff., Doc. 41-3 at ¶ 5;

see also Docs. 6, 7.) Indeed, Defendant’s failure to answer the Complaint or otherwise respond to

this lawsuit prompted Plaintiff to seek an entry of default against Defendant on August 20, 2019.

(Doc. 8.)

       Before doing so, Plaintiff’s counsel twice warned Defendant that if it continued to not

respond, then Plaintiff would seek an entry of default against it. (See July email, Doc. 42-2 at 1

(“Mr. Kottemann: Due to your firm's failure to answer, we will be moving forward for a default

shortly. Please feel free to reach out to me if you would like to discuss before hand.”); August

email, Doc. 42-3 at 1 (“Mr. Kotteman: I again called your office today, but have yet to hear back.

We will note in our moving papers that we attempted to reach out to you on July 30th via email

and phone, and today via email and phone, but were ignored.”).) Mr. Kottemann admits to

receiving these emails in his affidavit, yet Defendant did nothing. (Kottemann Aff., Doc. 41-3 at

¶ 9; Doc. 42-4 at 1.)



                                                13
      Case 3:19-cv-00375-JWD-EWD              Document 51       03/31/21 Page 14 of 18




       After default was entered on August 21, 2019, Plaintiff filed a status report with the Court

saying as such and emailed Mr. Kottemann to let him know that default had been entered against

Defendant. (See Zelman Dec., Doc. 42-1 at 2–3; Docs. 9, 10.) Again, Defendant did nothing.

       Despite Mr. Kottemann’s actual knowledge of this suit and the default entry, Defendant

took no action in this case until May 8, 2020—almost one year after Defendant was served with

the Complaint and over eight months after default was entered. (Doc. 16.) Nevertheless, Defendant

argues that the Court should excuse this delay because it was not intentional. Defendant contends

that although Mr. Kottemann is an attorney, he at least “initially reasonably relied upon FHC” to

handle this matter. (Doc. 27 at 4.) The Court disagrees.

       As Plaintiff correctly contends, Defendant is a law firm and Mr. Kottemann is an attorney

who has been practicing law for over 20 years. (See Doc. 42 at 7, 17.) For Mr. Kottemann to swear

that he “reasonably believed” that FHC was handling this case by directly settling with Plaintiff or

demanding arbitration defies logic. (Kottemann Aff., Doc. 41-3 at ¶¶ 8–9.)

       FHC is not a party to this suit. Kottemann Law Firm is the only defendant named in this

action. A simple reading of the Complaint demonstrates that this suit is brought against Defendant

based on Defendant’s alleged violations of the FDCPA. (See Doc. 1.) Additionally, the language

in Plaintiff’s counsel’s July 30, 2019 email makes it clear that the suit is against Defendant, not

FHC. Again, that email states in relevant part: “Mr. Kottemann: Due to your firm's failure to

answer, we will be moving forward for a default shortly….” (July email, Doc. 42-2 at 1 (emphasis

added).)

       Also, notably absent from Mr. Kottemann’s affidavit and Defendant’s briefing is any

indication that Mr. Kottemann took any steps to keep himself abreast of this litigation. Mr.

Kottemann’s “reasonable belief” that FHC was handling this case either by settling with Plaintiff



                                                14
       Case 3:19-cv-00375-JWD-EWD              Document 51        03/31/21 Page 15 of 18




or demanding arbitration could have been dispelled by checking the docket. See e.g., James v. City

of Jersey City, 187 F.R.D. 512, 518 (D.N.J. 1999) (“[T]he default was the result of D'Agosta's

culpable conduct. Default was not entered against D'Agosta until almost nine months after his

answer was due. D'Agosta has not presented any evidence that he inquired once into the status of

his case during that time or that he made any effort to ensure that an answer had been filed on his

behalf or that his attorney continued to represent him. D'Agosta's inaction and disregard for this

action constitute culpable conduct”); J&J Sports Prods., Inc. v. Hnos Adame Corp., 2017 WL

728311, at *4 (N.D. Tex. Jan. 23, 2017) (noting that “a party has a duty of diligence to inquire

about the status of a case”).

       There is no excuse for this conduct, much less a reasonable one. On this point, Dierschke

is illustrative. There, the Fifth Circuit noted both the defendant and his counsel were served with

the complaint and summons. Dierschke, 975 F.2d at 183 (discussing a motion to set aside a clerk's

entry of default). Further, defendant's counsel testified that he discussed the complaint with the

defendant before the answer was due but nonetheless declined to file an answer. Id. at 184. Thus,

the Fifth Circuit concluded the lower court did not abuse its discretion in declining to set aside the

clerk's entry of default. Id. at 184–85. In re Chinese Manufactured is similar albeit in the default-

judgment context. There, the corporate defendant was served with the first amended complaint but

waited almost a year later to file an appearance. In re Chinese Manufactured, 742 F.3d at 582–83.

The Fifth Circuit concluded the district court did not abuse its discretion by refusing to vacate the

default judgment. Id. at 595. See also, In re Whelan, 582 B.R. 157, 176–77 (Bankr. E.D. Tex. Feb.

16, 2018) (“In this case, the Defendant elected, at least with regard to this particular adversary

proceeding, to forego any such prompt participation. He was promptly served with the complaint

and summons. He elected not to respond. He was notified that an entry of default had been entered



                                                 15
       Case 3:19-cv-00375-JWD-EWD              Document 51        03/31/21 Page 16 of 18




against him. He intentionally ignored it. He was served with the motion for default judgment. He

did nothing. Yet he now wants to complain that he did not get to participate and bemoans how the

entry of a default judgment against him is fundamentally unfair—though he alone is

responsible….With that background, there is no sound public policy that is promoted by rewarding

the Defendant for his intransigence over a period of 18 months.”); Commerce Bank & Trust

Company v. Ria LLC, 314 F.R.D. 338 (D. Mass. Feb. 3, 2016) (vacating default was unwarranted

when defaulting party was an attorney who did not deny service and knowledge of the suit and

nearly eight months passed between the entry of default and the filing of the motion to vacate);

Porter v. Brancato, 171 F.R.D. 303, 304 (D. Kan. 1997) (defendant's failure to timely answer or

otherwise respond to the plaintiff’s complaint, after receiving actual notice of the complaint,

demonstrated willful and flagrant disregard for the court constituting culpable conduct, and the

default entered would not be set aside); Conetta v. Nat’l Hair Care Ctrs., Inc., 186 F.R.D. 262,

269 (D.R.I. 1999), judgment aff'd, 236 F.3d 67 (1st Cir. 2001) (no good cause shown to vacate

default entry where the defendant was a sophisticated business man who chose to ignore the

lawsuit in bad faith and with no reasonable explanation and waited more than four months after

default entry to even hire a lawyer); Merrill Lynch Mortg. Corp. v. Narayan, 908 F.2d 246, 251-

253 (7th Cir. 1990) (affirming the district court's refusal to set aside entry of default and entry of

judgment where plaintiff twice threatened to move for default if an answer was not forthcoming).

       Like the defaulting parties in the above cases, Defendant in this case admitted to being

served with the Complaint, but it took “no further action to respond or stay abreast of the status of

the litigation....” UnitedHealthcare, 724 F. App'x at 288. Defendant’s actions following its receipt

of the Complaint and the notice of entry of default demonstrate a true dereliction of its “duty of




                                                 16
       Case 3:19-cv-00375-JWD-EWD               Document 51        03/31/21 Page 17 of 18




diligence to inquire about the status of [its] case.” Id. (citing Pryor v. U.S. Postal Service, 769 F.2d

281, 287 (5th Cir. 1985)). The Court does not condone such behavior.

        Despite being served with the Complaint in June of 2019 and having knowledge of the

default in August of 2019, Defendant waited over eight months from the entry of that default and

almost an entire year before making its first appearance in this case and moving to set the default

aside. (Doc. 16.) The only excuse it provided for this delay is akin to no excuse at all. Thus, the

record clearly demonstrates that the default was willful and intentional. In accordance with Fifth

Circuit precedent, this Court pretermits a discussion of the other “non-exclusive good cause”

factors and finds Defendant’s willful behavior to be dispositive of the instant motion. In re Chinese

Manufactured, 742 F.3d at 594; Lacy, 227 F.3d at 292.

        Further, as the Fifth Circuit has explained, a party who has defaulted must succeed in

setting aside the default entry before they can file motions that go to the merits of the case. New

York Life Ins. Co. v. Brown, 84 F.3d 137, 143 (5th Cir. 1996). As such, the Court denies

Defendant’s motion to compel arbitration, to dismiss for lack of standing, and to dismiss for failure

to state a claim. Defendant’s motion for leave to file an answer and affirmative defenses is likewise

denied. New York Life Ins., 84 F.3d at 143 (“Only if a Rule 55(c) motion is made, and granted,

will Alvin be allowed to file an answer.”); Serv. Janitorial, LLC v. Talbot, No. 8-685, 2009 WL

10677607, at *4 (E.D. Tex. Jan. 22, 2009) (“[T]he effect of the entry of default is that it cuts off

the Defendant's right to appear in the case with respect to liability issues. Because the Defendants

did not appear prior to the Clerk's entry of default, they were not entitled to file substantive motions

unless and until the entry of default was set aside. The court will therefore deny without prejudice

Defendants' motions to dismiss and compel arbitration…”); Twist and Shout Music v. Longneck

Xpress, N.P., 441 F. Supp. 2d 782, 783 (E.D. Tex. 2006); J&J Sports Prods., Inc. v. Pei Chuan



                                                  17
      Case 3:19-cv-00375-JWD-EWD            Document 51       03/31/21 Page 18 of 18




Kuo, No. 7-075, 2007 WL 4116209, at *3 (W.D. Tex. Nov. 15, 2007)); see also Thomas v.

Culpepper, No. 18-814, 2019 WL 6037992, at *3 n.4 (E.D. Tex. July 29, 2019), report and

recommendation adopted, No. 18-814, 2019 WL 4564837 (E.D. Tex. Sept. 20, 2019); Ocwen Loan

Servicing, LLC v. Heiberg, No. 17-690, 2018 WL 5728526, at *2 (E.D. Tex. Sept. 18, 2018), report

and recommendation adopted, No. 17-690, 2019 WL 298210 (E.D. Tex. Jan. 16, 2019); United

States v. Poole, No. 17-0373, 2017 WL 6731718, at *3 (S.D. Ala. Dec. 28, 2017); Great Am. Ins.

Co. v. Goin, No. 15-75, 2015 WL 11121356, at *3 (N.D. Tex. Dec. 16, 2015); Cohen v. Rosenthal,

No. 15-1043, 2015 WL 7722391, at *2 n.2 (D. Conn. Nov. 30, 2015); Mid-Central Ill. Reg'l

Council of Carpenters v. Con-Tech Carpentry LLC, No. 14-3293, 2015 WL 12802605, at *3 (C.D.

Ill. Feb. 9, 2015); HEI Res., Inc. v. Evans, No. 9-124, 2011 WL 13249409, at *1 (S.D. Tex. Jan.

4, 2011).

   IV.      Conclusion

   Accordingly,

   IT IS ORDERED that the Motion to Set Aside Clerk’s Entry of Default and to Compel

Arbitration (Docs. 16, 41) filed by Defendant Kottemann Law Firm is DENIED.

   Signed in Baton Rouge, Louisiana, on March 31, 2021.



                                                     S
                                           JUDGE JOHN W. deGRAVELLES
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA




                                              18
